DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanba et al. (JP 2002-188068).

	Nanba et al. is directed to a hot-melt adhesive composition for application to exterior and interior sheathing materials such as plywood, plaster board, ceramic tile and metal plate (paragraphs 0001-0002).  One of ordinary skill in the art would expect a hot-melt adhesive composition applied to a material such as plywood, plaster board, ceramic tile, or metal plate to be in the form of a film.  The composition comprises ethylene-vinyl acetate and a tackifier, such as a terpene phenol resin (paragraph 0006).  The broadest reasonable interpretation of a polyvinyl acetate a polymer comprising vinyl acetate, e.g. ethylene-vinyl acetate.  The composition may further contain a plasticizer (paragraph 0014).  In the embodiment of Example 2 the composition comprises 40 wt% of ethylene-vinyl acetate and 20 wt% terpene phenol resin, while in the embodiment of Example 4 the composition comprises 50 wt% ethylene-vinyl acetate and 15 wt% terpene phenol resin (Table 1).
	Regarding claim 8, the limitation that the resin film is to be used while being bonded to a glass plate represents an intended use of the film.  It has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitations.  See MPEP 2114.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanba et al. (JP 2002-188068 A) as evidenced by Horiguchi et al. (US 2012/0055800 A1).
	Nanba et al. teach all the limitations of claim 4, as outlined above, except for specifying the hydroxyl value of the terpene phenol tackifier resin.  However, in embodiments of the 
	Horiguchi et al. illustrates that YS Polystar S-145 from the Yasuhara Chemical Co. has a hydroxyl value of 77 mg KOH/g (paragraphs 0143 and 0145).
	Therefore, one of ordinary skill in the art would expect the terpene phenol resin of the adhesive composition Nanba et al. used in the Examples 2 and 4 to inherently meet the limitations of claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al. (US 2014/0349124 A1) in view of Kotsubo et al (US 2004/0157977 A1).
	Shimamoto et al. is directed to an interlayer for laminated glass comprising a first layer, a second layer, and a third layer, with the first layer between the second and third layers (Figure 1 and paragraph 0029).  The laminated glass comprises glass plates on either side of the interlayer (Figure 2 and paragraph 0107).  The first layer comprises a polyvinyl acetal resin, a plasticizer, and a tackifier (paragraph 0031).  The second and third layers preferably comprise polyvinyl acetal resins (paragraph 0036) and plasticizers (paragraph 0074).  The tackifier contained in the first layer may be a terpene resin (paragraph 0088).  The tackifier is contained in the first layer in 
	Shimamoto et al. do not teach the use of a terpene phenol resin as the terpene resin used as a tackifier.
	Kotsubo et al. is directed to an optical adhesive that may employ a polyvinyl butyral as a base polymer (paragraph 0011).  The adhesive composition comprises a rosin ester or terpene ester which function as a tackifier (paragraph 0013).  Suitable terpenes resins include terpene phenol resin (paragraph 0013).
	It would have been obvious to one of ordinary skill in the art to use a terpene phenol resin as the terpene tackifier of Shimamoto et al. because the courts have held the selection of a known material (e.g. terpene phenol resin) based on its suitability for its intended use (e.g. a terpene resin tackifier in polyvinyl butyral compositions) supported a prima facie obviousness determination.  See MPEP 2144.07.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787